"I concur in the dismissal of the above named cases, not because I think they are moot — for as to that I am not convinced — but because I am of the opinion that the statute under which the actions were brought is violative of Sections 16 and 19 of Article 1 of the Constitution of Texas, which render void any law impairing the obligation of contracts.
"I refrain from elaborating my views at the present time, for the reason that it is quite likely that cases involving a somewhat similar constitutional question may be presented to this Court under another and more recent legislative enactment, relating to the same subject as the statute which was made the basis of action in the cases named above."